Citation Nr: 1731907	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than April 29, 2008 for the grant of service connection for Degenerative Joint Disease of the right knee.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran was a member of the United States Army and Army Reserve with active duty from June 1985 to August 1985, June 1986 to August 1986, and April 1996 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington D.C. in May 2015.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

In a July 2015 decision, the Board denied the claim considered herein.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Memorandum Decision, the Court remanded the matter to the Board for further action.

The issues of service connection for a left knee disorder, service connection for a foot disorder, to include pes planus and hallux valgus, service connection for a left eye disorder, service connection for an acquired psychiatric disorder, claimed as depression, an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee, an initial evaluation in excess of 20 percent for left ankle tendinosis, an initial evaluation in excess of 10 percent for right ankle tendinosis, an initial compensable evaluation for GERD, an initial compensable evaluation for PFB, and TDIU were remanded in the July 2015 Board decision.  These issues have not been re-certified to the Board.

In a letter dated November 2015, the Veteran claimed clear and unmistakable error (CUE).  In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003), (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications) the Court stated that to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  The Veteran has not specified the date of an adjudication or specific error that would warrant a finding of CUE.  Simply to claim CUE can never rise to the stringent definition of CUE.  Id.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Memorandum Decision ordered remand in order for VA to search their phone records to determine if the Veteran called the Regional Office to change his address in November 2001.  Thus, the Board must remand for such reason.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Search VA phone records to determine if the Veteran called in November 2001 to change his address.  If such inquiry is not possible or yields no results indicating that the Veteran called, a memorandum stating such should be associated with the record.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




